UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/14 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Diversified International Fund - Dreyfus Global Real Estate Securities Fund - Dreyfus Greater China Fund - 1 - P:\Word Processing\FILINGS-2013\GROUP 2\NCSR\092\12-31-13\NCSR 12-31-13 annual form.doc FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Diversified International Fund ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Board Members Information 30 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Diversified International Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Diversified International Fund, covering the 12-month period from November 1, 2013, through October 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. For the 12-month reporting period overall, international stock markets generally lost a modest degree of value due to renewed concerns regarding geopolitical tensions and persistently sluggish growth in Europe and the emerging markets. Results were especially weak in January 2014 and over the last four months of the reporting period, offsetting gains at other times when investors responded more positively to aggressively accommodative monetary policies throughout much of the world. A strengthening U.S. dollar against most other major currencies also helped dampen returns for U.S. investors. Some forces appear likely to support international stock prices over the foreseeable future: Low inflation has enabled the European Central Bank to reduce short-term interest rates further, China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis, and India’s stock market has surged after the election of a more business-friendly government.Yet, some countries are faring better economically than others and monetary policies have begun to diverge, affecting currency exchange rates and capital flows. Consequently, selectivity and a long-term perspective seem poised to become more important determinants of investment success. As always, we urge you to talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through October 31, 2014, as provided by Richard B. Hoey and Keith L. Stransky, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2014, Dreyfus Diversified International Fund’s Class A shares produced a total return of 0.20%, Class C shares returned –0.54%, and Class I shares returned 0.46%. 1 This compares with a –0.60% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE ® Index”), during the same period. 2 Developed equity markets generally advanced early in the reporting period amid signs of improving global business prospects, but renewed economic concerns and a strong U.S. Dollar in the past six months sparked declines that offset previous gains. The fund produced higher returns than its benchmark, largely due to good timing in a shift in our asset allocation strategy to a more defensive position. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation or its affiliates, referred to as underlying funds, that invest primarily in stocks issued by foreign companies.The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors.The Dreyfus Investment Committee will rebalance the fund’s investments in the underlying funds at least annually, but may do so more often in response to market conditions. As of October 31, 2014, the fund’s market value was allocated as follows: Underlying Funds (%) Dreyfus/Newton International Equity Fund 29.6 Dreyfus International Equity Fund 27.4 International Stock Fund 28.6 Dreyfus International Value Fund 11.0 Dreyfus Emerging Markets Fund 3.4 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Some of the underlying funds tend to have relatively low measured volatility, which is reflected in a low measured volatility in the fund. This position may potentially cushion declines in weak markets, which contributed to better relative performance in the second half of the fiscal year. International Markets Faltered Amid Heightened Volatility International equity markets ended the reporting period with roughly flat returns, on average. European stock markets mostly climbed during the first seven months of the reporting period as economic growth appeared to pick up in some countries, such as Germany, and signs of recovery emerged in some of the region’s more troubled economies, including Italy and Spain. Investors also responded positively to stimulative monetary policy actions from the European Central Bank. However, European stocks came under severe pressure over the summer due to disappointing GDP growth rates and deflation fears. Worries about conflicts in the Middle East and Ukraine also weighed on investor sentiment. Developed markets in Asia also generally generated modest losses. The Japanese stock market struggled with stalling growth, higher consumption taxes, and the fading benefits of aggressively stimulative monetary policies. Stocks in Hong Kong and Australia were hampered by slowing economic growth and sluggish demand for commodities in China. Results from the emerging markets were undermined by economic weakness in Russia and Brazil. Returns from unhedged international stocks for U.S. investors were further dampened by a strengthening U.S. dollar, which gained considerable value against the euro and Japanese yen. Allocation Changes Bolstered Relative Results Although weak international equity markets dampened the fund’s absolute returns, its relative performance was buoyed by shifts to a more defensive investment posture in May and August.At those times, we reduced the fund’s overall exposure to Dreyfus Emerging Markets Fund and increased its position in the relatively defensive strategy employed by International Stock Fund. These moves proved timely, as they helped shelter the fund from broad market declines over the reporting period’s second half. The fund generally received favorable results from its underlying funds, as a majority outperformed the MSCI EAFE Index. Dreyfus International Equity Fund produced the highest returns, while Dreyfus International Value Fund (which received the 4 smallest allocation of assets over the reporting period) lagged market averages. In the aggregate, the fund benefited from underweighted exposure to European stocks and an overweighted position in Asian emerging markets. From an industry group standpoint, relatively heavy exposure to the consumer staples sector aided relative results, as did a relatively light position in the financials sector. Maintaining a Cautious Investment Posture We currently expect the global economy to expand gradually over the foreseeable future. However, we also anticipate that the performance of individual markets will diverge more widely as central banks in Europe and Japan retain aggressively accommodative monetary policies while their counterparts in the United States and United Kingdom move toward less stimulative policies. Therefore, as of the reporting period’s end, we have retained the fund’s generally defensive stance. Still, we continue to monitor global economic and market conditions closely, and we remain prepared to adopt a more constructive positioning as circumstances change. November 17, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Each underlying fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are higher in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation through March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Diversified International Fund on 12/18/07 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/14 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 12/18/07 –5.54 % % –0.26 % without sales charge 12/18/07 % % % Class C shares with applicable redemption charge † 12/18/07 –1.52 % % –0.16 % without redemption 12/18/07 –0.54 % % –0.16 % Class I shares 12/18/07 % % % Morgan Stanley Capital International Europe, Australasia, Far East Index 12/31/07 –0.60 % % –0.16 % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 12/31/07 is used as the beginning value on 12/18/07. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified International Fund from May 1, 2014 to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $1.80 $5.54 $.15 Ending value (after expenses) $983.00 $979.60 $984.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $1,023.39 $ $ † Expenses are equal to the fund’s annualized expense ratio of .36% for Class A, 1.11% for Class C and .03% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2014 Registered Investment Companies—99.2% Shares Value ($) Foreign Equity Dreyfus Emerging Markets Fund, Cl. Y 2,188,915 a 22,567,710 Dreyfus International Equity Fund, Cl. I 5,132,818 a 182,882,291 Dreyfus International Value Fund, Cl. I 6,117,941 a 73,660,015 Dreyfus/Newton International Equity Fund, Cl. Y 9,784,874 a 197,850,160 International Stock Fund, Cl. Y 12,542,250 a 190,893,041 Total Investment s (cost $550,445,309) % Cash and Receivables (Net) .8 % Net Assets % a Investment in affiliated mutual fund. Portfolio Summary (Unaudited) † Value ($) Mutual Funds: Foreign † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in affiliated issuers—See Statement of Investments 550,445,309 667,853,217 Cash 4,909,866 Receivable for shares of Common Stock subscribed 980,261 Prepaid expenses 27,276 Due from The Dreyfus Corporation and affiliates—Note 3 (c) 1,299 Liabilities ($): Payable for shares of Common Stock redeemed 104,831 Accrued expenses 106,351 Net Assets ($) Composition of Net Assets ($): Paid-in capital 581,181,307 Accumulated distributions in excess of investment income—net (134,525 ) Accumulated net realized gain (loss) on investments (24,893,953 ) Accumulated net unrealized appreciation (depreciation) on investments in affiliated issuers 117,407,908 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 11,417,998 211,539 661,931,200 Shares Outstanding 986,927 18,379 57,045,955 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended October 31, 2014 Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Shareholder servicing costs—Note 3(c) 106,962 Professional fees 74,954 Registration fees 53,691 Directors’ fees and expenses—Note 3(d) 36,972 Prospectus and shareholders’ reports 12,391 Loan commitment fees—Note 2 5,509 Custodian fees—Note 3(c) 4,866 Distribution fees—Note 3(b) 1,454 Miscellaneous 19,770 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (68,513 ) Less—reduction in fees due to earnings credits—Note 3(c) (14 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments in affiliated issuers 3,279,352 Net unrealized appreciation (depreciation) on investments in affiliated issuers (8,415,853 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2014 2013 Operations ($): Investment income—net 7,291,799 8,747,780 Net realized gain (loss) on investments in affiliated issuers 3,279,352 3,891,226 Net unrealized appreciation (depreciation) on investments in affiliated issuers (8,415,853 ) 78,056,777 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (109,281 ) (130,063 ) Class C (1,320 ) (108 ) Class I (7,189,193 ) (8,676,444 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 5,281,009 1,079,773 Class C 64,442 93,121 Class I 260,748,500 68,610,954 Dividends reinvested: Class A 108,590 129,623 Class C 1,320 92 Class I 1,047,551 963,573 Cost of shares redeemed: Class A (2,605,435 ) (2,696,371 ) Class C (36,600 ) (49,772 ) Class I (65,426,472 ) (141,739,068 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 479,522,328 471,241,235 End of Period Distributions in excess of investment income–net (134,525 ) (126,530 ) 12 Year Ended October 31, 2014 2013 Capital Share Transactions: Class A a Shares sold 453,863 99,708 Shares issued for dividends reinvested 9,290 12,671 Shares redeemed (220,936 ) (254,552 ) Net Increase (Decrease) in Shares Outstanding ) Class C a Shares sold 5,492 8,495 Shares issued for dividends reinvested 113 9 Shares redeemed (3,199 ) (4,552 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 22,395,377 6,423,133 Shares issued for dividends reinvested 89,611 94,191 Shares redeemed (5,611,885 ) (13,466,771 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended October 31, 2013, 2,490 Class C shares representing $28,107 were exchanged for 2,492 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.69 9.78 9.38 10.16 9.45 Investment Operations: Investment income—net a .11 .17 .16 .09 .09 Net realized and unrealized gain (loss) on investments (.09 ) 1.89 .42 (.73 ) .86 Total from Investment Operations .02 2.06 .58 (.64 ) .95 Distributions: Dividends from investment income—net (.14 ) (.15 ) (.18 ) (.14 ) (.12 ) Dividends from net realized gain on investments — (.12 ) Total Distributions (.14 ) (.15 ) (.18 ) (.14 ) (.24 ) Net asset value, end of period 11.57 11.69 9.78 9.38 10.16 Total Return (%) b .20 21.29 6.39 (6.47 ) 10.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c .97 .40 .41 .40 .40 Ratio of net expenses to average net assets c .34 .34 .41 .24 .30 Ratio of net investment income to average net assets c .95 1.64 1.70 .90 .92 Portfolio Turnover Rate 9.48 10.28 30.63 16.15 20.78 Net Assets, end of period ($ x 1,000) 11,418 8,702 8,675 10,310 7,701 a Based on average shares outstanding. b Exclusive of sales charge. c Amounts do not include the expenses of the underlying funds. See notes to financial statements. 14 Year Ended October 31, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.65 9.69 9.35 10.10 9.38 Investment Operations: Investment income—net a .05 .05 .17 .01 .08 Net realized and unrealized gain (loss) on investments (.11 ) 1.92 .34 (.71 ) .78 Total from Investment Operations (.06 ) 1.97 .51 (.70 ) .86 Distributions: Dividends from investment income—net (.08 ) (.01 ) (.17 ) (.05 ) (.02 ) Dividends from net realized gain on investments — (.12 ) Total Distributions (.08 ) (.01 ) (.17 ) (.05 ) (.14 ) Net asset value, end of period 11.51 11.65 9.69 9.35 10.10 Total Return (%) b (.54 ) 20.33 5.65 (7.01 ) 9.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c 1.45 1.63 1.47 1.48 1.63 Ratio of net expenses to average net assets c 1.09 1.10 1.17 .70 1.07 Ratio of net investment income to average net assets c .46 .47 1.71 .13 .85 Portfolio Turnover Rate 9.48 10.28 30.63 16.15 20.78 Net Assets, end of period ($ x 1,000) 212 186 116 109 69 a Based on average shares outstanding. b Exclusive of sales charge. c Amounts do not include the expenses of the underlying funds. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.72 9.81 9.39 10.18 9.47 Investment Operations: Investment income—net a .15 .21 .18 .11 .11 Net realized and unrealized gain (loss) on investments (.09 ) 1.89 .44 (.74 ) .86 Total from Investment Operations .06 2.10 .62 (.63 ) .97 Distributions: Dividends from investment income—net (.18 ) (.19 ) (.20 ) (.16 ) (.14 ) Dividends from net realized gain on investments — (.12 ) Total Distributions (.18 ) (.19 ) (.20 ) (.16 ) (.26 ) Net asset value, end of period 11.60 11.72 9.81 9.39 10.18 Total Return (%) .46 21.69 6.82 (6.33 ) 10.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .04 .04 .06 .05 .05 Ratio of net expenses to average net assets b .04 .04 .06 .04 .04 Ratio of net investment income to average net assets b 1.24 1.94 1.91 1.07 1.10 Portfolio Turnover Rate 9.48 10.28 30.63 16.15 20.78 Net Assets, end of period ($ x 1,000) 661,931 470,634 462,450 475,017 352,131 a Based on average shares outstanding. b Amounts do not include the expenses of the underlying funds. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Diversified International Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 400 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 667,853,217 — — † See Statement of Investments for additional detailed categorizations. At October 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Net Realized Company 10/31/2013 ($) Purchases ($) † Sales ($) Gain/(Loss) ($) Dreyfus Emerging Markets Fund, Cl. Y †† 42,549,620 23,072,040 47,544,568 3,355,708 The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) Affiliated Investment Value Net Realized Company 10/31/2013 ($) Purchases ($) † Sales ($) Gain/(Loss) ($) Dreyfus International Equity Fund, Cl. I 134,226,049 51,051,915 2,264,795 (22,598 ) Dreyfus International Value Fund, Cl. I 52,812,751 25,763,094 1,164,097 (8,386 ) Dreyfus/Newton International Equity Fund, Cl.Y †† 143,299,437 59,592,270 2,661,409 (17,531 ) International Stock Fund, Cl. Y †† 105,648,846 90,584,696 1,976,131 (27,841 ) Total † Includes reinvested dividends/distributions. Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 10/31/2014 ($) Assets (%) Distributions ($) Dreyfus Emerging Markets Fund, Cl. Y †† 1,134,910 22,567,710 3.4 434,386 Dreyfus International Equity Fund, Cl. I (108,280 ) 182,882,291 27.2 1,917,095 Dreyfus International Value Fund, Cl. I (3,743,347 ) 73,660,015 10.9 1,071,498 Dreyfus/Newton International Equity Fund, Cl.Y †† (2,362,607 ) 197,850,160 29.4 2,552,075 International Stock Fund, Cl. Y †† (3,336,529 ) 190,893,041 28.3 1,564,787 Total ) †† During the period ended October 31, 2014, investments were exchanged in the same fund from Class I to ClassY shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain dis- 20 tributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $13,051,415 and unrealized appreciation $105,565,370. In addition, the fund deferred for tax purposes late year ordinary losses of $134,525 to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. If not applied, $415,833 of the carryover expires in fiscal year 2018 and $943,756 expires in fiscal year 2019.The fund has $2,947,407 of post-enactment short-term capital losses and $8,744,419 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2014 and October 31, 2013 were as follows: ordinary income $7,299,794 and $8,806,615, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, there is no management fee paid to the Manager. The fund invests in other mutual funds advised by the Manager. All fees and expenses of the underlying funds are reflected in the underlying funds’ net asset value. The Manager has contractually agreed, from November 1, 2013 through March 1, 2016, assume the expenses of the fund, so that the 22 total annual fund and underlying fund operating expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $68,513 during the period ended October 31, 2014. During the period ended October 31, 2014, the Distributor retained $53 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2014, Class C shares were charged $1,454 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, Class A and Class C shares were charged $26,617 and $485, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2014, the fund was charged $5,419 for transfer agency services and $205 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $14. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2014, the fund was charged $4,866 pursuant to the custody agreement. During the period ended October 31, 2014, the fund was charged $7,184 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Distribution Plan fees $131, Shareholder Services Plan fees $2,398, custodian fees $1,600, Chief Compliance Officer fees $493 and transfer agency fees $2,114, which are offset against an expense reimbursement currently in effect in the amount of $8,035. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2014, amounted to $250,064,015 and $55,611,000, respectively. At October 31, 2014, the cost of investments for federal income tax purposes was $562,287,847; accordingly, accumulated gross unrealized appreciation on investments was $105,565,370. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Diversified International Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Diversified International Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of October 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Diversified International Fund at October 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 26 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended October 31, 2014: —the total amount of taxes paid to foreign countries was $988,338 —the total amount of income sourced from foreign countries was $7,540,209. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2014 calendar year with Form 1099-DIV which will be mailed in early 2015. For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended October 31, 2014 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2014, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $7,299,794 represents the maximum amount that may be considered qualified dividend income. The Fund 27 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (71) Board Member (2012) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 51 ————— David P. Feldman (74) Board Member (1991) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1985-present) Other Public Company Board Membership During Past 5Years: • BBH Mutual Funds Group (5 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 37 ————— Ehud Houminer (74) Board Member (2012) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 61 28 Lynn Martin (74) Board Member (1993) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 37 ————— Robin A. Melvin (51) Board Member (2011) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organi- zations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (75) Board Member (2012) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 37 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Daniel Rose, Emeritus Board Member Philip L.Toia, Emeritus Board Member Sander Vanocur, Emeritus Board Member TheFund 29 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. 30 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 31 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Real Estate Securities Fund ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Real Estate Securities Fund, covering the 12-month period from November 1, 2013, through October 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. For the 12-month reporting period overall, international stock markets generally lost a modest degree of value due to renewed concerns regarding geopolitical tensions and persistently sluggish growth in Europe and the emerging markets. Results were especially weak in January 2014 and over the last four months of the reporting period, offsetting gains at other times when investors responded more positively to aggressively accommodative monetary policies throughout much of the world. A strengthening U.S. dollar against most other major currencies also helped dampen returns for U.S. investors. Some forces appear likely to support international stock prices over the foreseeable future: Low inflation has enabled the European Central Bank to reduce short-term interest rates further, China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis, and India’s stock market has surged after the election of a more business-friendly government.Yet, some countries are faring better economically than others and monetary policies have begun to diverge, affecting currency exchange rates and capital flows. Consequently, selectivity and a long-term perspective seem poised to become more important determinants of investment success. As always, we urge you to talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through October 31, 2014, as provided by Dean Frankel, Portfolio Manager, CenterSquare Investment Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2014, Dreyfus Global Real Estate Securities Fund’s Class A shares produced a total return of 10.15%, Class C shares returned 9.37%, Class I shares returned 10.46%, and ClassY shares returned 10.45%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index, the fund’s benchmark, achieved a total return of 10.66% for the same period. 2 Global real estate equity markets generally advanced during the reporting period amid signs of improving global business prospects, particularly in the United States. The fund’s Class I and Y shares produced returns that were roughly in line with the fund’s benchmark, as performance in the United States, Europe, and Japan was balanced by shortfalls in Hong Kong and Brazil. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 80% of its assets in companies principally engaged in the real estate sector. Under normal market conditions, the fund expects to invest at least 40% of its assets in companies located outside the United States, and to invest in at least 10 different countries.The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective. International Markets Advanced despite Headwinds Global real estate markets generally proved strong over the reporting period, as interest rates remained low in most regions and central banks maintained aggressively accommodative monetary policies. The United States continued to lead the rest of the world with a relatively robust economic expansion driven by declining unemployment and accelerating manufacturing activity. During the first nine months of the reporting period, economic growth appeared to pick up in some European countries, such as Germany, and signs of recovery emerged in some of the region’s more troubled economies, including Italy and Spain. However, Europe’s economy The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) came under renewed pressure over the summer of 2014 amid disappointing GDP growth rates and deflation fears. Worries about conflicts in Ukraine and the Middle East also weighed on investor sentiment. Developed markets in Asia generated modest economic growth, on average. Japan has continued to struggle with persistent economic weakness despite aggressively stimulative monetary and fiscal policies. Hong Kong, Australia, and many of the emerging markets have been hampered by slowing economic growth and sluggish demand for commodities in China. Country Allocation Strategy Helped Buoy Relative Results The fund participated fully in gains posted by global real estate securities over the reporting period.The United States ranked as the fund’s top contributor, mainly due to widening yield differences between U.S. Treasury securities and the real estate investment trusts (“REITs”) in which the fund invests. As U.S. yield spreads widened, REITs became more attractive to income-oriented investors, supporting demand. The fund also achieved strong relative stock selection results in Europe, where interest rates have fallen and investor demand for higher yielding REITs has intensified. In Japan, underlying real estate fundamentals have improved in the wake of monetary and fiscal stimulus programs, helping to support property values in the office, industrial, hotel, and apartment categories. On the other hand, the fund encountered relatively weak market conditions in Hong Kong, where China’s economic slowdown took a toll. A small allocation of assets to Brazil at the beginning of the period also weighed to a degree on relative results as the Latin American nation struggled with economic issues and inflationary pressures. The fund’s relative performance also was mildly constrained by its cash reserves and overweighted exposure to the euro, which lost value against the U.S. dollar. Maintaining a Constructive Investment Posture We have been encouraged by recent economic data, which show a sustained economic recovery in the United States and generally stabilizing conditions in Europe. Despite the dampening effects of recent tax hikes, Japan appears to be making progress toward a mild economic expansion and reduced deflationary pressures. Elsewhere in Asia, China has undertaken unprecedented reforms, including anti-corruption efforts and changes to lending regulations that could create greater economic stability. 4 Therefore, we have maintained a generally constructive investment posture. As of the reporting period’s end, nearly half of the fund’s assets were invested in the United States, where we believe office properties are likely to see greater demand in an environment of little new construction. Conversely, we have maintained underweighted exposure to lower quality U.S. malls due to intensifying competition from Internet retailers. In Europe, we have emphasized office and residential properties in Germany, which we believe feature strong growth potential with relatively low levels of risk.We also have identified opportunities among office properties in Hong Kong and Singapore, where rents have fallen but show early signs of recovery.We are less optimistic in Japan, where REITs appear to be richly valued. November 17, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. Because the fund’s investments are concentrated in the securities of companies principally engaged in the real estate sector, the value of the fund’s shares will be affected by factors particular to the real estate sector and may fluctuate more widely than that of a fund which invests in a broader range of industries.The securities of issuers that are principally engaged in the real estate sector may be subject to risks similar to those associated with the direct ownership of real estate.These include declines in real estate values and defaults by mortgagors or other borrowers. In addition to the risks which are linked to the real estate sector in general, REITs are subject to additional risks. Equity REITs may be affected by changes in the value of the underlying property owned by the trust, while mortgage REITs may be affected by the quality of any credit extended. Further, REITs are highly dependent upon management skill and often are not diversified. REITs also are subject to heavy cash flow dependency and to defaults by borrowers or lessees. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through March 1, 2016, at which time it may be extended, terminated or modified. 2 SOURCE: LIPPER — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Developed Global Real Estate Securities Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and ClassY shares of Dreyfus Global Real Estate Securities Fund on 12/29/06 (inception date) to a $10,000 investment made in the FTSE EPRA/NAREIT Developed Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged market-capitalization weighted index designed to measure the performance of exchange-listed real estate companies and REITs worldwide. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/14 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 12/29/06 % % % without sales charge 12/29/06 % % % Class C shares with applicable redemption charge † 9/13/08 % % % †† without redemption 9/13/08 % % % †† Class I shares 12/29/06 % % % Class Y shares 7/1/13 % % †† % †† FTSE EPRA/NAREIT Developed Index 12/31/06 % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares), not reflecting the applicable sales charges for Class A shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Estate Securities Fund from May 1, 2014 to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.78 $ 10.67 $ 5.33 $ 5.33 Ending value (after expenses) $ 1,069.90 $ 1,065.30 $ 1,071.80 $ 1,071.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.61 $ 10.41 $ 5.19 $ 5.19 Ending value (after expenses) $ 1,018.65 $ 1,014.87 $ 1,020.06 $ 1,020.06 † Expenses are equal to the fund’s annualized expense ratio of 1.30% for Class A, 2.05% for Class C, 1.02% for Class I and 1.02% for ClassY, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2014 Common Stocks—98.2% Shares Value ($) Australia—6.5% Dexus Property Group 3,942,480 4,215,803 Federation Centres 2,911,110 6,995,851 Goodman Group 658,550 3,225,730 Mirvac Group 6,659,900 10,553,087 Scentre Group 4,238,702 a 13,261,252 Stockland 967,920 3,632,935 Westfield 994,090 6,966,504 Canada—2.9% Allied Properties Real Estate Investment Trust 92,110 2,907,016 Boardwalk Real Estate Investment Trust 56,240 3,562,873 Calloway Real Estate Investment Trust 141,450 3,461,418 Chartwell Retirement Residences 214,650 2,190,209 Dream Office Real Estate Investment Trust 310,570 7,861,729 RioCan Real Estate Investment Trust 89,360 2,105,060 Finland—.6% Citycon 914,160 2,959,948 Sponda 358,570 1,640,651 France—3.4% ICADE 58,160 4,628,848 Klepierre 89,760 3,882,621 Mercialys 128,330 2,834,567 Unibail-Rodamco 54,400 13,955,695 Germany—2.7% alstria office REIT 428,570 a 5,315,959 Deutsche Annington Immobilien 113,780 3,290,668 Deutsche Wohnen-BR 319,120 7,189,259 LEG Immobilien 62,300 a 4,297,606 Hong Kong—6.6% Henderson Land Development 259,900 1,757,776 Hongkong Land Holdings 1,087,951 7,586,560 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Kerry Properties 912,500 3,157,376 Link REIT 969,844 5,701,345 New World Development 4,821,155 6,048,346 Sun Hung Kai Properties 1,048,000 15,606,757 Wharf Holdings 1,361,200 10,047,036 Japan—12.4% Hulic Reit 269 408,416 Japan Excellent 2,917 3,889,697 Japan Hotel REIT Investment 5,429 3,371,284 Kenedix Office Investment 1,021 5,447,072 Mitsubishi Estate 450,000 11,555,877 Mitsui Fudosan 856,000 27,722,982 Mori Hills REIT Investment 2,348 3,320,943 Nippon Building Fund 1,872 10,383,931 Nippon Prologis REIT 1,607 3,708,786 ORIX JREIT 4,114 5,532,748 Sumitomo Realty & Development 388,000 14,700,758 Tokyo Tatemono 384,000 3,382,420 Luxembourg—.6% GAGFAH 235,920 a Netherlands—.7% Corio 79,870 3,889,072 Eurocommercial Properties 26,915 1,228,810 Norway—.2% Norwegian Property 838,270 a Singapore—3.7% Ascendas Real Estate Investment Trust 1,789,000 3,118,982 CapitaCommercial Trust 1,081,000 1,405,673 CapitaLand 2,028,000 5,031,161 Fortune Real Estate Investment Trust 4,549,000 4,221,151 Global Logistic Properties 4,018,000 8,619,074 10 Common Stocks (continued) Shares Value ($) Singapore (continued) Keppel REIT Management 4,370,000 4,153,525 Mapletree Greater China Commercial Trust 1,951,000 1,435,272 Sweden—1.2% Kungsleden 531,023 3,303,868 Wihlborgs Fastigheter 350,590 6,143,123 United Kingdom—6.5% Capital & Counties Properties 1,229,820 6,717,982 Great Portland Estates 227,772 2,503,854 Hammerson 1,034,140 10,154,832 Land Securities Group 712,625 12,633,826 Londonmetric Property 1,488,550 3,512,734 Safestore Holdings 728,378 2,425,872 Tritax Big Box REIT 2,013,620 3,511,290 UNITE Group 1,110,047 7,588,262 United States—50.2% Alexandria Real Estate Equities 35,560 2,951,480 American Campus Communities 101,230 3,975,302 AvalonBay Communities 52,590 8,195,626 Aviv REIT 42,957 1,448,940 Boston Properties 143,010 18,126,517 Brandywine Realty Trust 498,430 7,690,775 Camden Property Trust 51,920 3,980,706 CyrusOne 114,950 3,139,284 DDR 173,170 3,141,304 Digital Realty Trust 58,740 4,052,473 Duke Realty 353,360 6,699,706 Equity Commonwealth 169,890 4,537,762 Equity Residential 114,280 7,949,317 Essex Property Trust 87,221 17,597,709 General Growth Properties 458,620 11,882,844 Health Care REIT 249,740 17,759,011 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Highwoods Properties 211,050 9,047,713 Host Hotels & Resorts 530,830 12,373,647 Hudson Pacific Properties 232,970 6,362,411 Kilroy Realty 140,220 9,498,503 Kimco Realty 99,110 2,472,794 Liberty Property Trust 294,530 10,240,808 Mid-America Apartment Communities 56,790 4,012,781 National Retail Properties 101,360 3,863,843 Omega Healthcare Investors 42,270 1,613,023 Prologis 398,420 16,594,193 PS Business Parks 68,990 5,810,338 Public Storage 79,060 14,573,920 Regency Centers 163,270 9,910,489 Retail Opportunity Investments 358,663 5,860,553 Retail Properties of America, Cl. A 233,780 3,668,008 Rexford Industrial Realty 145,770 2,252,146 Simon Property Group 284,850 51,047,968 SL Green Realty 86,570 10,016,149 Sovran Self Storage 76,540 6,512,789 Spirit Realty Capital 457,920 5,449,248 Starwood Hotels & Resorts Worldwide 58,580 4,490,743 Strategic Hotels & Resorts 490,080 a 6,297,528 Sunstone Hotel Investors 649,170 9,938,793 Tanger Factory Outlet Centers 168,440 6,025,099 UDR 461,150 13,940,565 Ventas 215,850 14,787,884 Vornado Realty Trust 68,160 7,462,157 Total Common Stocks (cost $626,450,760) Number of Warrants—.0% Warrants Value ($) Hong Kong Sun Hung Kai Properties (4/22/16) (cost $139,323) 65,666 a 12 Other Investment—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,706,000) 5,706,000 b Total Investments (cost $632,296,083) % Cash and Receivables (Net) % Net Assets % BR—Bearer Certificate REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified 19.1 Shopping Centers 4.2 Office 19.0 Self Storage 3.1 Multifamily 9.6 Residential 1.4 Regional Malls 9.2 Specialty 1.3 Retail 8.5 Net Lease 1.2 Industrial 7.3 Money Market Investment .8 Health Care 5.0 Office & Industrial .2 Hotel 4.9 Real Estate Services 4.2 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 626,590,083 738,949,663 Affiliated issuers 5,706,000 5,706,000 Cash 839,512 Cash denominated in foreign currencies 3,261,847 3,196,437 Receivable for investment securities sold 9,149,762 Dividends receivable 1,227,208 Receivable for shares of Common Stock subscribed 346,315 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 58 Prepaid expenses 18,274 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 648,322 Payable for investment securities purchased 5,844,545 Payable for shares of Common Stock redeemed 855,065 Accrued expenses 80,293 Net Assets ($) Composition of Net Assets ($): Paid-in capital 649,585,101 Accumulated distibutions in excess of investment income—net (6,556,912 ) Accumulated net realized gain (loss) on investments (3,261,049 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 112,237,864 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 12,956,948 1,035,122 151,474,751 586,538,183 Shares Outstanding 1,387,576 113,339 16,384,156 63,417,177 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended October 31, 2014 Investment Income ($): Income: Cash dividends (net of $997,239 foreign taxes withheld at source): Unaffiliated issuers 18,635,988 Affiliated issuers 2,719 Interest 263 Total Income Expenses: Management fee—Note 3(a) 6,553,758 Custodian fees—Note 3(c) 192,516 Professional fees 97,341 Shareholder servicing costs—Note 3(c) 85,660 Registration fees 66,508 Directors’ fees and expenses—Note 3(d) 48,306 Prospectus and shareholders’ reports 22,830 Distribution fees—Note 3(b) 8,507 Loan commitment fees—Note 2 6,541 Interest expense—Note 2 934 Miscellaneous 36,509 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (19,648 ) Less—reduction in fees due to earnings credits—Note 3(c) (22 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 9,401,634 Net realized gain (loss) on forward foreign currency exchange contracts (12,601 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 49,460,913 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 58 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended Ten Months Ended Year Ended October 31, 2014 October 31, 2013 a,b December 31, 2012 Operations ($): Investment income—net 11,539,230 7,175,495 6,720,589 Net realized gain (loss) on investments 9,389,033 13,879,041 14,013,792 Net unrealized appreciation (depreciation) on investments 49,460,971 12,548,546 60,067,353 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (254,440 ) (25,635 ) (446,322 ) Class C (29,519 ) — (49,721 ) Class I (18,217,354 ) (2,022,420 ) (24,162,459 ) Class Y (29 ) — — Total Dividends ) ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 7,639,637 5,902,065 7,284,056 Class C 148,911 968,342 825,015 Class I 97,529,448 228,787,092 208,668,448 Class Y 591,494,474 1,000 — Dividends reinvested: Class A 241,250 24,808 437,212 Class C 21,921 — 23,805 Class I 7,028,710 614,725 7,320,117 Cost of shares redeemed: Class A (5,698,678 ) (6,156,426 ) (787,528 ) Class C (501,297 ) (843,948 ) (218,376 ) Class I (651,159,095 ) (59,405,722 ) (44,386,786 ) Class Y (20,269,815 ) — — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 673,641,646 472,194,683 236,885,488 End of Period Distributions in excess of investment income—net (6,556,912 ) (4,891,902 ) (15,833,588 ) 16 Year Ended Ten Months Ended Year Ended October 31, 2014 October 31, 2013 a,b December 31, 2012 Capital Share Transactions: Class A c Shares sold 875,348 689,171 896,907 Shares issued for dividends reinvested 29,601 2,888 53,580 Shares redeemed (644,432 ) (717,163 ) (100,371 ) Net Increase (Decrease) in Shares Outstanding ) Class C c Shares sold 17,258 114,510 105,724 Shares issued for dividends reinvested 2,733 — 2,957 Shares redeemed (59,050 ) (101,894 ) (27,305 ) Net Increase (Decrease) in Shares Outstanding ) Class I d Shares sold 11,572,974 27,128,378 26,817,101 Shares issued for dividends reinvested 873,132 72,406 907,078 Shares redeemed (72,954,570 ) (7,066,971 ) (5,681,746 ) Net Increase (Decrease) in Shares Outstanding ) Class Y d Shares sold 65,671,941 122.55 — Shares redeemed (2,254,887 ) — — Net Increase (Decrease) in Shares Outstanding — a The fund has changed its fiscal year end from December 31 to October 31. b Effective July 1, 2013, the fund commenced offering ClassY shares. c During the period ended October 31, 2013, 8,684 Class C shares representing $78,761 were exchanged for 8,561 Class A shares. d During the period ended October 31, 2014, 57,856,585 Class I shares representing $522,969,638 were exchanged for 57,856,585 ClassY shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Ten Months Year Ended Ended Year Ended December 31, Class A Shares October 31, 2014 October 31, 2013 a 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 8.71 8.23 6.84 7.41 6.56 5.02 Investment Operations: Investment income—net b .12 .09 .09 .10 .05 .08 Net realized and unrealized gain (loss) on investments .73 .41 1.72 (.52 ) 1.07 1.74 Total from Investment Operations .85 .50 1.81 (.42 ) 1.12 1.82 Distributions: Dividends from investment income—net (.22 ) (.02 ) (.42 ) (.15 ) (.27 ) (.28 ) Net asset value, end of period 9.34 8.71 8.23 6.84 7.41 6.56 Total Return (%) c 10.15 6.07 d 26.50 (5.74 ) 17.15 36.38 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.45 1.51 e 1.55 1.57 1.67 4.36 Ratio of net expenses to average net assets 1.30 1.34 e 1.43 1.55 1.60 1.60 Ratio of net investment income to average net assets 1.37 1.23 e 1.13 1.36 .74 1.44 Portfolio Turnover Rate 50.46 44.80 d 46.17 80.41 86.02 97.43 Net Assets, end of period ($ x 1,000) 12,957 9,812 9,478 2,066 1,756 162 a The fund has changed its fiscal year end from December 31 to October 31. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Ten Months Year Ended Ended Year Ended December 31, Class C Shares October 31, 2014 October 31, 2013 a 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 8.55 8.11 6.76 7.32 6.50 5.02 Investment Operations: Investment income—net b .07 .04 .06 .05 .00 c .04 Net realized and unrealized gain (loss) on investments .70 .40 1.66 (.51 ) 1.07 1.75 Total from Investment Operations .77 .44 1.72 (.46 ) 1.07 1.79 Distributions: Dividends from investment income—net (.19 ) — (.37 ) (.10 ) (.25 ) (.31 ) Net asset value, end of period 9.13 8.55 8.11 6.76 7.32 6.50 Total Return (%) d 9.37 5.30 e 25.61 (6.36 ) 16.48 35.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.24 2.21 f 2.29 2.50 2.45 2.91 Ratio of net expenses to average net assets 2.05 2.09 f 2.19 2.29 2.35 2.35 Ratio of net investment income to average net assets .79 .57 f .72 .63 .02 .71 Portfolio Turnover Rate 50.46 44.80 e 46.17 80.41 86.02 97.43 Net Assets, end of period ($ x 1,000) 1,035 1,304 1,134 395 198 38 a The fund has changed its fiscal year end from December 31 to October 31. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Ten Months Year Ended Ended Year Ended December 31, Class I Shares October 31, 2014 October 31, 2013 a 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 8.62 8.13 6.75 7.33 6.49 5.02 Investment Operations: Investment income—net b .22 .10 .15 .13 .10 .14 Net realized and unrealized gain (loss) on investments .65 .42 1.66 (.52 ) 1.05 1.70 Total from Investment Operations .87 .52 1.81 (.39 ) 1.15 1.84 Distributions: Dividends from investment income—net (.24 ) (.03 ) (.43 ) (.19 ) (.31 ) (.37 ) Net asset value, end of period 9.25 8.62 8.13 6.75 7.33 6.49 Total Return (%) 10.46 6.41 c 26.92 (5.41 ) 17.91 36.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 1.04 d 1.07 1.11 1.17 1.33 Ratio of net expenses to average net assets 1.02 1.04 d 1.07 1.11 1.17 1.18 Ratio of net investment income to average net assets 2.59 1.43 d 1.90 1.81 1.51 2.55 Portfolio Turnover Rate 50.46 44.80 c 46.17 80.41 86.02 97.43 Net Assets, end of period ($ x 1,000) 151,475 662,525 461,583 234,424 138,618 84,854 a The fund has changed its fiscal year end from December 31 to October 31. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 20 Year Ended October 31, Class Y Shares 2014 2013 a Per Share Data ($): Net asset value, beginning of period 8.62 8.16 Investment Operations: Investment income (loss)—net b (.06 ) .01 Net realized and unrealized gain (loss) on investments .93 .45 Total from Investment Operations .87 .46 Distributions: Dividends from investment income—net (.24 ) — Net asset value, end of period 9.25 8.62 Total Return (%) 10.45 5.64 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 1.06 d Ratio of net expenses to average net assets 1.02 1.05 d Ratio of net investment income (loss) to average net assets (.70 ) .23 d Portfolio Turnover Rate 50.46 44.80 c Net Assets, end of period ($ x 1,000) 586,538 1 a From July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Global Real Estate Securities Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. CenterSquare Investment Management, Inc. (“CenterSquare”) a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 650 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized), Class I (400 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 22 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 24 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 377,252,849 — — Equity Securities— Foreign Common Stocks † — 361,554,223 †† — Mutual Funds 5,706,000 — — Warrants † 142,591 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — 58 — 58 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation at period end. At October 31, 2013, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and 26 losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013 ($) Purchases ($) Sales ($) 10/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,812,000 138,394,000 140,500,000 5,706,000 .8 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $14,621,136, undistributed capital gains $3,332,949 and unrealized appreciation $84,465,818. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2014, October 31, 2013 and December 31, 2012 were as follows: ordinary income $18,501,342, $2,048,055 and $24,658,502, respectively. During the period ended October 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and passive foreign investment companies, 28 the fund increased accumulated undistributed investment income-net by $5,297,102 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2014 was approximately $85,200 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at an annual rate of .95% of the value of the fund’s average daily net assets and is payable monthly.The Manager had contractually agreed, from November 1, 2013 through August 11, 2014, to waive receipt of its fees and/or assume the direct expenses of Class Y shares, so that the expenses of Class Y shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed 1.05% of the value of Class Y shares’ average daily net assets.The Manager has also contractually agreed, from The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) November 1, 2013 through March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of Class A, Class C and Class I shares and from August 12, 2014 through March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of Class Y shares, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees and certain expenses as described above) exceed 1.05%, 1.05%, 1.05% and 1.03% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $19,648 during the period ended October 31, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and CenterSquare, Dreyfus pays CenterSquare a monthly fee at an annual rate of .46% of the value of the fund’s average daily net assets. During the period ended October 31, 2014, the Distributor retained $8,240 from commissions earned on sales of the fund’s Class A shares and $1,447 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2014, Class C shares were charged $8,507 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, Class A and Class C shares were charged $28,922 and $2,836, respectively, pursuant to the Shareholder Services Plan. 30 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2014, the fund was charged $6,069 for transfer agency services and $313 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $22. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2014, the fund was charged $192,516 pursuant to the custody agreement. During the period ended October 31, 2014, the fund was charged $8,015 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $572,962, Distribution Plan fees $634, Shareholder Services Plan fees $2,827, custodian fees $70,431, Chief Compliance Officer fees $617 and transfer agency fees $2,594, which are offset against an expense reimbursement currently in effect in the amount of $1,743. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2014, amounted to $371,588,358 and $344,102,725, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2014 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With 32 respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty. The following summarizes open forward contracts at October 31, 2014: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchase: Euro, Expiring 11/4/2014 a 130,000 162,851 162,909 58 Counterparty: a Northern Trust The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2014, derivative assets (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Forward contracts 58 Total gross amount of derivative assets in the Statement of Assets and Liabilities 58 Derivatives not subject to Master Agreements — Total gross amount of assets subject to Master Agreements 58 The following table presents derivative assets net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of October 31, 2014: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) Northern Trust 58 — — 58 1 Absent a default event or early termination, OTC derivative assets are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2014: Average Market Value ($) Forward contracts 805,703 At October 31, 2014, the cost of investments for federal income tax purposes was $660,068,129; accordingly, accumulated net unrealized appreciation on investments was $84,587,534, consisting of $117,200,859 gross unrealized appreciation and $32,613,325 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Real Estate Securities Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Global Real Estate Securities Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of October 31, 2014, and the related statement of operations for the year then ended and the statement of changes in net assets and the financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Real Estate Securities Fund at October 31, 2014, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 52.33% of the ordinary dividends paid during the fiscal year ended October 31, 2014 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $4,236,456 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns. 36 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (71) Board Member (2012) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 51 ————— David P. Feldman (74) Board Member (1991) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1985-present) Other Public Company Board Membership During Past 5Years: • BBH Mutual Funds Group (5 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 37 ————— Ehud Houminer (74) Board Member (2012) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 61 The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (74) Board Member (1994) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 37 ————— Robin A. Melvin (51) Board Member (2011) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (75) Board Member (2012) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 37 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Daniel Rose, Emeritus Board Member Philip L.Toia, Emeritus Board Member Sander Vanocur, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. 40 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Greater China Fund ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Greater China Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Greater China Fund, covering the 12-month period from November 1, 2013, through October 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. For the 12-month reporting period overall, international stock markets generally lost a modest degree of value due to renewed concerns regarding geopolitical tensions and persistently sluggish growth in Europe and the emerging markets. Results were especially weak in January 2014 and over the last four months of the reporting period, offsetting gains at other times when investors responded more positively to aggressively accommodative monetary policies throughout much of the world. A strengthening U.S. dollar against most other major currencies also helped dampen returns for U.S. investors. Some forces appear likely to support international stock prices over the foreseeable future: Low inflation has enabled the European Central Bank to reduce short-term interest rates further, China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis, and India’s stock market has surged after the election of a more business-friendly government.Yet, some countries are faring better economically than others and monetary policies have begun to diverge, affecting currency exchange rates and capital flows. Consequently, selectivity and a long-term perspective seem poised to become more important determinants of investment success. As always, we urge you to talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through October 31, 2014, as reported by Hugh Simon and Raymond Chan, Portfolio Managers of Hamon Asian Advisors Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2014, Dreyfus Greater China Fund’s Class A shares produced a total return of –0.91%, Class C shares returned –1.66%, and Class I shares returned –0.67%. 1 In comparison, the fund’s benchmark, the Hang Seng Index, produced a total return of 7.27% (USD terms) for the same period. 2 After experiencing pronounced weakness during the reporting period’s first half in an environment of slowing economic growth, Chinese stocks rebounded over the second half as the economy stabilized amid less restrictive monetary and fiscal policies. The fund produced lower returns than its benchmark, mainly due to its focus on midcap stocks at a time when large-cap stocks fared better. The Fund’s Investment Approach The fund, which seeks long-term capital appreciation, normally invests at least 80% of its net assets in stocks of companies that (i) are principally traded in China, Hong Kong, or Taiwan (Greater China), (ii) derive at least 50% of their revenues from Greater China, or (iii) have at least 50% of their assets in Greater China.To determine where the fund will invest, we analyze several factors, including economic and political trends in Greater China, the current financial condition and future prospects of individual companies and sectors in the region, and the valuation of one market or company relative to that of another. Changing Economic Conditions Drove Market Results Investors grew concerned during the first quarter of 2014 when growth in China continued to slow as the government attempted to shift its focus from exports to domestically oriented economic activity.Anti-corruption initiatives, volatile property markets, and banking system issues also weighed on stock prices at the time. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Investor sentiment improved in the spring as the domestic economy began to stabilize. Newly released data suggested that inflationary pressures remained muted, enabling the People’s Bank of China to ease monetary policy. In addition, the government removed restrictions on real estate transactions in most parts of the country. The nation’s equity markets also responded positively to the liberalization of financial markets between Hong Kong and Shanghai after measures were adopted allowing greater direct participation by foreign investors. Consequently, the fund’s benchmark posted respectable gains for the reporting period overall. Midcap Stocks Lagged Large-Cap Stocks The fund’s relative results were constrained by its focus on smaller stocks than typically held by the Hang Seng Index.The fund’s underperformance was most severe during the reporting period’s first half, while the second half saw improvement. Results were especially challenging among the fund’s holdings of consumer and Internet-related companies, which were hit hard after a significant rally at the end of 2013. Among individual stocks, the greatest laggards for the reporting period included solar farm developer United Photovoltaics Group , which encountered delays in building new solar energy projects. Industrial machinery maker L.K.Technology Holdings lost value during the economic downturn but saw improving order flows over the reporting period’s second half. Oil and gas producer CNOOC disappointed investors when global oil prices fell and the company missed production targets. The fund produced better relative performance through other holdings compared to its benchmark. State-owned logistics service provider Sinotrans achieved strong growth, rising earnings, and a higher valuation. Pharmaceutical company China Medical System Holdings expanded sales of existing drugs and obtained agreements to supply a number of new drugs to the nation’s hospitals. Taiwan-based semiconductor producer Inotera Memories benefited from a limited supply of and rising demand for the microchips used in smartphones. Internet and social media company Tencent Holdings reported high levels of user growth and strong results from its new mobile gaming platform. Maintaining a Constructive Investment Posture We currently expect China’s economic growth to remain relatively stable at approximately a 7% annualized rate, which is somewhat lower than recent levels 4 but substantially stronger than global averages. We also expect liquidity conditions to improve as easier monetary and fiscal conditions gain traction and more foreign investors participate directly in the Hong Kong and Shanghai equity markets. Therefore, we have maintained the fund’s focus on midsize companies that appear poised to benefit from these and other developments, including changes in consumer behavior. We have identified a number of opportunities meeting our investment criteria in the health care sector, which is serving a growing aging population, and Internet service providers, as e-commerce is becoming more popular. We also favor companies that stand to benefit from government efforts to create more affordable housing and develop the country’s railroad infrastructure. We have found fewer opportunities in the energy and telecommunications services sectors. November 17, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Emerging markets, such as those of China and Taiwan, tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investments in emerging markets. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: BLOOMBERG L.P. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Hang Seng Index is a free-float capitalization-weighted index of 36 companies that represents approximately 66% of the total market cap of the Stock Exchange of Hong Kong. Index components are capped at 25% and divided into four sub-indexes. Return quoted is in U.S. dollars. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Greater China Fund on 10/31/04 to a $10,000 investment made in the Hang Seng Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a capitalization-weighted index of approximately 33 companies that represent 70 percent of the total market capitalization of the Stock Exchange of Hong Kong.The components of the Index are divided into four subindices: Commerce, Finance, Utilities and Properties.The Index reflects reinvestment of net dividends and where applicable, capital gain distributions. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/14 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) –6.61 % % % without sales charge –0.91 % % % Class C shares with applicable redemption charge † –2.64 % % % without redemption –1.66 % % % Class I shares –0.67 % % % Hang Seng Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Greater China Fund from May 1, 2014 to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 9.04 $ 13.00 $ 7.72 Ending value (after expenses) $ 1,110.00 $ 1,105.90 $ 1,111.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 8.64 $ 12.43 $ 7.37 Ending value (after expenses) $ 1,016.64 $ 1,012.85 $ 1,017.90 † Expenses are equal to the fund’s annualized expense ratio of 1.70% for Class A, 2.45% for Class C and 1.45% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2014 Common Stocks—100.3% Shares Value ($) Automobiles & Components—5.6% Chongqing Changan Automobile, Cl. B 6,873,921 Capital Goods—14.2% China CNR, Cl. H 10,534,000 a,b,c 11,017,055 China State Construction International Holdings 9,100,000 14,256,003 China WindPower Group 113,490,000 a 9,226,141 L.K. Technology Holdings 41,090,000 a 4,026,980 Consumer Durables & Apparel—5.4% Cosmo Lady China Holdings 11,007,000 b 6,697,684 Daphne International Holdings 16,042,000 8,063,580 Consumer Services—1.9% Perfect Shape PRC Holdings 4,900,000 941,609 Tarena International, ADR 310,600 4,264,538 Diversified Financials—3.1% China Cinda Asset Management, Cl. H 17,500,000 Energy—2.2% NewOcean Energy Holdings 12,860,000 Food, Beverage & Tobacco—2.8% China Foods 20,150,000 a Health Care Equipment & Services—1.0% iKang Healthcare Group, ADR 148,466 Insurance—4.8% Ping An Insurance Group Company of China, Cl. H 1,572,000 Materials—2.8% Lee & Man Paper Manufacturing 13,708,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—15.3% China Medical System Holdings 4,050,000 7,587,771 CSPC Pharmaceutical Group 8,008,000 7,368,097 Lijun International Pharmaceutical Holding 10,356,000 5,044,859 Luye Pharma Group 6,533,000 9,437,894 Shanghai Fosun Pharmaceutical Group, Cl. H 1,707,500 6,135,491 Sihuan Pharmaceutical Holdings Group 7,314,000 5,833,779 Real Estate—2.6% China Overseas Land & Investment 1,462,000 4,254,554 Shimao Property Holdings 1,251,000 2,687,652 Retailing—2.9% GOME Electrical Appliances Holdings 50,516,000 Semiconductors & Semiconductor Equipment—4.9% Daqo New Energy, ADR 132,800 a 5,168,576 GCL-Poly Energy Holdings 24,000,000 a 8,103,279 Software & Services—20.9% Baidu, ADR 36,000 a 8,595,720 China Mobile Games & Entertainment Group, ADR 386,663 a 9,399,778 Ctrip.com International, ADR 50,000 a 2,915,000 Perfect World, ADR 254,397 5,286,370 Tencent Holdings 1,205,000 19,184,918 YY, ADR 136,890 a 11,342,705 Technology Hardware & Equipment—1.5% Flytech Technology 1,156,346 Transportation—4.9% Sinotrans, Cl. H 16,684,000 Utilities—3.5% Huadian Fuxin Energy, Cl. H 16,580,000 Total Common Stocks (cost $238,208,969) 10 Other Investment—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,365,000) 1,365,000 d Total Investments (cost $239,573,969) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2014, these securities were valued at $17,714,739 or 6.5% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2014, the value of this security amounted to $11,017,055 or 4.1% of net assets. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 20.9 Diversified Financials 3.1 Pharmaceuticals, Retailing 2.9 Biotech & Life Sciences 15.3 Food, Beverage & Tobacco 2.8 Capital Goods 14.2 Materials 2.8 Automobiles & Components 5.6 Real Estate 2.6 Consumer Durables & Apparel 5.4 Energy 2.2 Semiconductors & Consumer Services 1.9 Semiconductor Equipment 4.9 Technology Hardware & Equipment 1.5 Transportation 4.9 Health Care Equipment & Services 1.0 Insurance 4.8 Money Market Investment .5 Utilities 3.5 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 238,208,969 271,963,227 Affiliated issuers 1,365,000 1,365,000 Cash 153,355 Cash denominated in foreign currencies 4,901,192 4,901,192 Dividends receivable 199,331 Receivable for shares of Common Stock subscribed 13,492 Prepaid expenses 15,779 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 439,577 Payable for investment securities purchased 6,507,528 Payable for shares of Common Stock redeemed 395,314 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 600 Interest payable—Note 2 39 Accrued expenses 151,655 Net Assets ($) Composition of Net Assets ($): Paid-in capital 242,977,744 Accumulated investment (loss)—net (133,157 ) Accumulated net realized gain (loss) on investments (5,481,516 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 33,753,592 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 148,460,337 74,230,051 48,426,275 Shares Outstanding 3,595,440 2,049,537 1,126,984 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2014 Investment Income ($): Income: Cash dividends (net of $282,519 foreign taxes withheld at source): Unaffiliated issuers 4,511,797 Affiliated issuers 1,523 Total Income Expenses: Management fee—Note 3(a) 3,858,397 Shareholder servicing costs—Note 3(c) 1,136,346 Distribution fees—Note 3(b) 634,714 Custodian fees—Note 3(c) 293,525 Professional fees 75,447 Registration fees 46,521 Prospectus and shareholders’ reports 37,657 Directors’ fees and expenses—Note 3(d) 23,029 Interest expense—Note 2 5,658 Loan commitment fees—Note 2 2,910 Miscellaneous 24,985 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (375,436 ) Less—reduction in fees due to earnings credits—Note 3(c) (320 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 42,757,641 Net realized gain (loss) on forward foreign currency exchange contracts (172,156 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (46,330,633 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (199 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2014 2013 Operations ($): Investment (loss)—net (1,250,113 ) (799,979 ) Net realized gain (loss) on investments 42,585,485 36,986,014 Net unrealized appreciation (depreciation) on investments (46,330,832 ) 51,556,889 Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 11,832,962 35,858,935 Class C 1,944,194 6,312,798 Class I 12,057,819 19,253,255 Cost of shares redeemed: Class A (61,737,501 ) (92,222,816 ) Class C (25,300,695 ) (37,658,853 ) Class I (23,725,011 ) (30,566,844 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 361,040,355 372,320,956 End of Period Accumulated investment (loss)—net (133,157 ) — Capital Share Transactions (Shares): Class A a Shares sold 288,748 966,205 Shares redeemed (1,516,747 ) (2,539,184 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 53,529 192,868 Shares redeemed (702,703 ) (1,170,647 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 284,203 495,874 Shares redeemed (559,876 ) (813,560 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended October 31, 2013, 120,388 Class C shares representing $3,992,053 were exchanged for 106,768 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 41.67 32.51 34.97 51.10 40.09 Investment Operations: Investment (loss)—net a (.10 ) (.01 ) (.10 ) (.13 ) (.27 ) Net realized and unrealized gain (loss) on investments (.28 ) 9.17 (.55 ) (14.65 ) 11.26 Total from Investment Operations (.38 ) 9.16 (.65 ) (14.78 ) 10.99 Distributions: Dividends from net realized gain on investments — — (1.81 ) (1.36 ) — Proceeds from redemption fees .00 b .00 b .00 b .01 .02 Net asset value, end of period 41.29 41.67 32.51 34.97 51.10 Total Return (%) c (.91 ) 28.18 (1.37 ) (29.73 ) 27.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.83 1.82 1.92 1.84 1.89 Ratio of net expenses to average net assets 1.70 1.67 1.88 1.84 1.89 Ratio of net investment (loss) to average net assets (.24 ) (.04 ) (.30 ) (.27 ) (.60 ) Portfolio Turnover Rate 156.89 128.56 141.37 91.44 71.53 Net Assets, end of period ($ x 1,000) 148,460 200,988 207,965 302,932 610,538 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 36.83 28.96 31.60 46.64 36.86 Investment Operations: Investment (loss)—net a (.36 ) (.27 ) (.30 ) (.41 ) (.53 ) Net realized and unrealized gain (loss) on investments (.25 ) 8.14 (.53 ) (13.28 ) 10.29 Total from Investment Operations (.61 ) 7.87 (.83 ) (13.69 ) 9.76 Distributions: Dividends from net realized gain on investments — — (1.81 ) (1.36 ) — Proceeds from redemption fees .00 b .00 b .00 b .01 .02 Net asset value, end of period 36.22 36.83 28.96 31.60 46.64 Total Return (%) c (1.66 ) 27.17 (2.13 ) (30.26 ) 26.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.59 2.59 2.68 2.58 2.60 Ratio of net expenses to average net assets 2.45 2.44 2.64 2.58 2.60 Ratio of net investment (loss) to average net assets (.99 ) (.83 ) (1.07 ) (.98 ) (1.31 ) Portfolio Turnover Rate 156.89 128.56 141.37 91.44 71.53 Net Assets, end of period ($ x 1,000) 74,230 99,380 106,457 153,058 283,842 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. 16 Year Ended October 31, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 43.26 33.66 36.04 52.51 41.06 Investment Operations: Investment income (loss)—net a .00 b .08 (.02 ) (.03 ) (.10 ) Net realized and unrealized gain (loss) on investments (.29 ) 9.52 (.55 ) (15.09 ) 11.53 Total from Investment Operations (.29 ) 9.60 (.57 ) (15.12 ) 11.43 Distributions: Dividends from net realized gain on investments — — (1.81 ) (1.36 ) — Proceeds from redemption fees .00 b .00 b .00 b .01 .02 Net asset value, end of period 42.97 43.26 33.66 36.04 52.51 Total Return (%) (.67 ) 28.52 (1.10 ) (29.57 ) 27.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.55 1.54 1.64 1.60 1.56 Ratio of net expenses to average net assets 1.45 1.39 1.60 1.60 1.56 Ratio of net investment income (loss) to average net assets .01 .22 (.05 ) (.07 ) (.22 ) Portfolio Turnover Rate 156.89 128.56 141.37 91.44 71.53 Net Assets, end of period ($ x 1,000) 48,426 60,672 57,899 86,871 165,622 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Greater China Fund (the “fund”) is a separate non-diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Hamon Asian Advisors Limited (“Hamon”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 1 billion shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (400 million shares authorized), Class C (200 million shares authorized), and Class I (400 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 20 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 49,683,676 222,279,551 †† — Mutual Funds 1,365,000 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (600 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized (depreciation) at period end. At October 31, 2013, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign cur- 22 rency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013($) Purchases ($) Sales ($) 10/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 118,356,000 116,991,000 1,365,000 .5 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund follows an investment policy of investing primarily in the securities of Chinese issuers and other investments that are tied economically to China. Because the fund’s investments are concentrated in China, the fund’s performance is expected to be closely tied to social, political and economic conditions within China and to be more volatile than the performance of more geographically diversified funds. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $5,470,717 and unrealized appreciation $33,742,793. In addition, the fund deferred for tax purposes late year ordinary losses of $133,157 to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post- 24 enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. The fund has $5,470,717 of post-enactment short-term capital losses which can be carried forward for an unlimited period. The fund has analyzed its tax positions with respect to applicable income tax issues for open tax years (in each respective jurisdiction) and determined no material tax liabilities existed.The fund operates in certain jurisdictions where the tax laws are evolving and, therefore, the application and interpretation of these laws and regulations is uncertain. In the future, the fund’s tax position in these jurisdictions may be subject to review from time to time which could result in tax liabilities. During the period ended October 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and net operating losses, the fund increased accumulated undistributed investment income-net by $1,116,956, increased accumulated net realized gain (loss) on investments by $215,546 and decreased paid-in capital by $1,332,502. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2014 was approximately $517,300 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.25% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2013 through March 31, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.45% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $375,436 during the period ended October 31, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Hamon, Dreyfus pays Hamon a fee at the annual rate of .625% of the value of the fund’s average daily net assets and is payable monthly. During the period ended October 31, 2014, the Distributor retained $10,807 from commissions earned on sales of the fund’s Class A shares and $3,245 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2014, Class C shares were charged $634,714 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average 26 daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, Class A and Class C shares were charged $432,670 and $211,572, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2014, the fund was charged $75,340 for transfer agency services and $4,488 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $320. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2014, the fund was charged $293,525 pursuant to the custody agreement. During the period ended October 31, 2014, the fund was charged $8,015 for services performed by the Chief Compliance Officer and his staff. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $279,613, Distribution Plan fees $45,846, Shareholder Services Plan fees $46,007, custodian fees $94,826, Chief Compliance Officer fees $617 and transfer agency fees $21,509, which are offset against an expense reimbursement currently in effect in the amount of $48,841. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended October 31, 2014, redemption fees charged and retained by the fund amounted to $9,354. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2014, amounted to $482,059,398 and $568,105,371, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2014 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain deriva- 28 tive financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty.The following summarizes open forward contracts at October 31, 2014: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Hong Kong Dollar, Expiring 11/3/2014 a 38,000,000 4,899,370 4,899,970 ) Counterparty: a Standard Chartered Bank The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At October 31, 2014, derivative liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Liabilities ($) Forward contracts (600 ) Total gross amount of derivative liabilities in the Statement of Assets and Liabilities (600 ) Derivatives not subject to Master Agreements — Total gross amount of liabilities subject to Master Agreements (600 ) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of October 31, 2014: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Standard Chartered Bank (600 ) — — (600 ) 1 Absent a default event or early termination, OTC derivative liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 30 The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2014: Average Market Value ($) Forward contracts 2,378,111 At October 31, 2014, the cost of investments for federal income tax purposes was $239,584,768; accordingly, accumulated net unrealized appreciation on investments was $33,743,459, consisting of $48,199,120 gross unrealized appreciation and $14,455,661 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Greater China Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Greater China Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of October 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Greater China Fund at October 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended October 31, 2014: —the total amount of taxes paid to foreign countries was $282,519 —the total amount of income sourced from foreign countries was $4,796,307. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2014 calendar year with Form 1099-DIV which will be mailed in early 2015. The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (71) Board Member (2012) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 51 ————— David P. Feldman (74) Board Member (1991) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1985-present) Other Public Company Board Membership During Past 5Years: • BBH Mutual Funds Group (5 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 37 ————— Ehud Houminer (74) Board Member (2012) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 61 34 Lynn Martin (74) Board Member (1993) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 37 ————— Robin A. Melvin (51) Board Member (2011) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (75) Board Member (2012) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 37 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Daniel Rose, Emeritus Board Member Philip L.Toia, Emeritus Board Member Sander Vanocur, Emeritus Board Member TheFund 35 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. 36 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $233,492 in 2013 and $119,082 in (b) Audit-Related Fees.
